Title: Peter A. Guestier to Thomas Jefferson, 4 August 1815
From: Guestier, Peter August
To: Jefferson, Thomas


          
            Sir  Balto  Augt 4. 1815
            Your esteemed favour of July 23 has reached me and I have forwarded the box with seeds agreeable to your directions to Mr Bernard McMahon gardner of Philadelphia Capt Cook has taken charge of it; he will deliver it to Mr Augn  Bousquet in Philadelphia, who is well acquainted of with Mr McMahon and will put it into his hands.
            I remain with great respect
            Sir Your most obedt servantP. A. Guestier
          
          
            P.S.
             This box has been left with me by a Gentleman lately arrived from france who requested me to forward it to you in consequence thereof I have no charges against it.
          
        